Citation Nr: 1827095	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 016	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to August 2008 and from January 2011 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) from an appealed rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset in service. 


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria to establish entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

The Veteran was competently diagnosed with sleep apnea and has submitted lay statements showing that she experienced sleep apnea symptoms during her active duty service; these findings satisfy the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final element of a nexus between the claimed disability and service.  After considering the competent and credible reports of the Veteran's continuous sleep apnea symptoms, augmented by the close proximity of her diagnosis to active duty service, the Board finds that the evidence is at least in relative equipoise on the question of whether the claimed disability had its onset in service.  Affording her the benefit of the doubt, the Board finds that the criteria to establish service connection for obstructive sleep apnea have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Shedden, 381 F.3d at 1167; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


